IN THE COURT OF CRIMINAL APPEALS
OF TEXAS




NO. WR-40,828-14


EX PARTE BILLY DALE WALKER, Applicant





ON APPLICATION FOR WRIT OF HABEAS CORPUS
CAUSE NUMBER 1238183D
IN CRIMINAL DISTRICT COURT NUMBER TWO FROM TARRANT COUNTY


 Per curiam.


O R D E R

 Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure,
the clerk of the trial court transmitted to this Court this application for writ of habeas corpus. 
Ex parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty and
was convicted of theft.  He was sentenced to two years' imprisonment. Applicant did not
appeal his conviction.
	After a review of the record, we find that Applicant's claim regarding his denial of
release to discretionary mandatory release is without merit.  Therefore, we deny relief.
	Applicant's other claims are dismissed as subsequent.  Tex. Code Crim. Pro. Art.
11.07 §4.

Filed:  September 19, 2012 
Do not publish